DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopen Prosecution
1.		Applicant is advised that the Notice of Allowance mailed July 26, 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.		Claims 1, 10, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al. (US 2020/0336990).
		Regarding claim 1, CHEN teaches that receiving, by a terminal (Fig. 1, 10, Fig. 4, 300; Fig. 6, 500), configuration information (paragraphs 28, 31, 32, 33, and 34), wherein the configuration information indicates N sets of power control parameters (read on first SRI and second SRI) configured for M uplink resources or uplink resource sets, wherein M > 1, M is a positive integer, N>1, and N is a positive integer (Fig. 2, #110 and paragraphs 25, where teaches terminal device receives DCI for scheduling a PUSCH from a network device, DCI includes a first SRI; (see paragraphs 28), where teaches the DCI may further include a second SRI and the first SRI and the second SRI correspond to independent values of the uplink power control parameter, respectively, see also paragraphs 29). CHEN teaches that transmitting, by the terminal, an uplink signal (Fig. 1 and paragraphs 20) on the M uplink resources or uplink resource sets, wherein transmission power for transmitting the uplink signal on the M uplink resources or uplink resource sets is determined based on a first power control parameter, and the first power control parameter is selected from the N sets of power control parameters (Fig. 2, #120 and paragraphs 26, where teaches the terminal device determines a value of the uplink power control parameter corresponding to the first SRI according to the DCI; Fig. 2#130 and paragraphs 27, where teaches the terminal device determines an actual transmitting power of first uplink data, corresponding to the first SRI, to be carried in the PUSCH according to the value of the uplink power control parameter corresponding to the first SRI). 
Regarding claim 10, CHEN teaches that the power control parameter comprises one or more of the following information: target reception power of the uplink signal, a path loss compensation factor, and reference signal information used for path loss estimation (Fig. 3, 4 and paragraphs 35 and 87, where teaches the uplink power control parameter includes a pathloss value for determination of the transmitting power of the uplink data or information about a downlink signal for measuring the pathloss value). 
Regarding claim 14, CHEN teaches all the limitation as discussed in claim 1. Furthermore, CHEN further teaches that a terminal (Fig. 1, 10, Fig. 4, 300; Fig. 6, 500) comprising a transmitter (Fig. 6, 520), a receiver (Fig. 6, 510), a memory (Fig. 6, 540), a processor (Fig. 6, 530) operatively coupled to the memory (see paragraphs 92-96). CHEN teaches that receiver is configured to  receive configuration information (paragraphs 28, 31, 32, 33, and 34), wherein the configuration information indicates N sets of power control parameters (read on first SRI and second SRI) configured for M uplink resources or uplink resource sets, wherein M > 1, M is a positive integer, N>1, and N is a positive integer (Fig. 2, #110 and paragraphs 25, where teaches terminal device receives DCI for scheduling a PUSCH from a network device, DCI includes a first SRI; (see paragraphs 28), where teaches the DCI may further include a second SRI and the first SRI and the second SRI correspond to independent values of the uplink power control parameter, respectively, see also paragraphs 29). CHEN teaches that the transmitter is configured to transmit an uplink signal (Fig. 1 and paragraphs 20) on the M uplink resources or uplink resource sets, wherein transmission power for transmitting the uplink signal on the M uplink resources or uplink resource sets is determined based on a first power control parameter, and the first power control parameter is selected from the N sets of power control parameters (Fig. 2, #120 and paragraphs 26, where teaches the terminal device determines a value of the uplink power control parameter corresponding to the first SRI according to the DCI; Fig. 2#130 and paragraphs 27, where teaches the terminal device determines an actual transmitting power of first uplink data, corresponding to the first SRI, to be carried in the PUSCH according to the value of the uplink power control parameter corresponding to the first SRI). 
Regarding claim 18, CHEN teaches that a communication system comprising a network device and the terminal (Fig. 1, 6, 7)

Allowable Subject Matter
4.		The claims 11-13, 17, and 19-20 are allowed.
Claims 11-13, 17, and 19-20 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 11-13, 17, and 19-20. 
As recited in independent claims 11 and 17, none of the prior art of record teaches or fairly suggests that a signal transmission method, comprises sending, by a network device, configuration information to a terminal, wherein the configuration information indicates N sets of power control parameters configured for M uplink resources or uplink resource sets, the terminal has L antenna panels, and the N sets of power control parameters are configured based on K antenna panels of the terminal, wherein M equal or greater than 1, M is a positive integer, N greater than 1, N is a positive integer, 2 equal or less than K and K equal or less than L are positive integers, and receiving, by the network device on the M uplink resources or uplink resource sets, an uplink signal sent by the terminal, and together with combination of other element as set forth in the claims 11-13, 17, and 19-20. Therefore, claims 11-13, 17, and 19-20 are allowable over the prior art of records. 

5.		Claims 2-9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the N sets of power control parameters comprise K+Q sets of power control parameters, the K sets of power control parameters are respectively configured for the K antenna panels to separately transmit uplink signals, and the Q sets of power control parameters are configured for a plurality of antenna panels to transmit an uplink signal, wherein Q>1, and Q is a positive integer, and  receiving first indication information sent by the network device; and the first power control parameter is determined based on the first indication information, and the first indication information indicates spatial relationship information of the uplink signal carried in the M uplink resources or uplink resource sets” as specified the claims.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUZUKI et al. (US 2017/0034785) discloses Terminal Device, Base Station Apparatus, Integrated Circuit, and Communication Method.
WANG et al. (US 2019/0223108) discloses Uplink Power Control Method and Apparatus.
WANG et al. (US 2020/0374903) discloses Power Control Method and Communication Apparatus.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
December 14, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649